Citation Nr: 0019011	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1996, a statement of the case was issued in 
March 1996, and a substantive appeal was received in July 
1996.  In March 1998, the veteran's service representative 
appeared on his behalf at a hearing at the RO.  The veteran 
submitted written testimony as he was incarcerated.  His 
request for a Travel Board Hearing was withdrawn in April 
1998. 


FINDING OF FACT

The veteran's service-connected PTSD is not productive of 
more than mild social and industrial impairment, nor is the 
PTSD productive of more than occupational and social 
impairment due to mild or transient symptoms.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for an increased rating 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  After reviewing the claims 
file, the Board further finds that the duty to assist the 
veteran has been met and that the record as it stands allows 
for an equitable determination of the veteran's appeal.  38 
U.S.C.A. § 5107(a). 

Further, since this is an appeal from an initial grant of 
service connection and originally assigned evaluation, 
separate evaluations may be assigned for separate time 
periods that are under evaluation.  That is, appellate review 
must consider the applicability of "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must look to whether a rating in excess of 10 percent for 
PTSD is warranted at any time from the effective date of the 
allowance. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b).  

The veteran was granted service connection for PTSD effective 
July 2, 1985 (the date of receipt of his original claim).  He 
was assigned a 10 percent rating effective from that date.  
He asserts that he is entitled to a 100 percent rating due to 
the symptoms he has suffered since separation from service.  

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.130.  See 61 Fed. Reg. 52695-52702 
(1996).  The RO has reviewed the claim under both the old and 
new criteria, and the Board will proceed to do the same, in 
keeping with the United States Court of Appeals for Veterans 
Claims (Court) mandate to have the most favorable version of 
the regulations apply to a veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).   

The veteran's 10 percent disability rating pursuant to the 
regulations in effect in 1985 was indicative of mild social 
and industrial impairment characterized by emotional tension 
or other evidence of anxiety.  A 30 percent rating under 
these criteria was indicative of definite industrial 
impairment as characterized by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  With regard to the criteria for such a 
rating, it should be noted that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993). 

According to the schedular criteria currently in effect, a 10 
percent rating is indicative of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
indicative of PTSD symptomatology that is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

With regard to the old and the new rating criteria for PTSD, 
a comparison of the listed criteria leads the Board to 
conclude that the old criteria can be viewed as more 
favorable.  The new criteria lists specific symptoms whereas 
the old criteria would appear to allow for somewhat more 
expansive interpretations of mild and definite impairment.  
At any rate, the Board's discussion will also address the new 
criteria as well as the old.   

The veteran's initial diagnosis of PTSD appears to have 
arisen from psychiatric evaluations conducted in March and 
April 1985, in preparation for his criminal trial.  In June 
1985 trial testimony, a counselor reported that he was 
contacted in February or March 1985 to evaluate the veteran 
for PTSD, as his attorney had noted it as a defense to 
charges of child molestation.  

An April 1985 private psychiatric evaluation requested by the 
veteran's attorney included an interview with the counselor 
(whose testimony is associated with the claims file), 
combined with an interview with the psychiatrist.  The 
psychiatrist noted the veteran's history and indicated that 
he had PTSD.  He did not provide an evaluation of the 
veteran's current status but rather stated that the veteran's 
inappropriate sexual contact with young girls, and his 
alleged sexual abuse of a niece were essentially due to 
"special emotional dynamics became empowered by the vestiges 
of his post-traumatic stress disorder precipitated by his war 
experiences."

In July 1985 the veteran was ordered by the Superior Court 
III of Madison County to undergo a psychiatric evaluation for 
the purposes of determining his competency to stand trial.  
The veteran indicated that he was being evaluated because he 
was offering a mental defense based upon a diagnosis of PTSD.  
The mental status evaluation noted that the veteran was fully 
oriented.  His affect appeared somewhat constricted much of 
the time but he became tearful in describing events in 
Vietnam and his return to the United States.  He had no 
formal thought disorder and was of average intelligence.  He 
exhibited depression but less than expected given his 
difficulties legally and with work.  His insight was good and 
judgment was intact.  Abstractive ability was very good and 
speech and motor functions were within normal limits.  He was 
very open in answering questions and was not guarded in his 
answers.  The psychiatrist reported a diagnosis of PTSD that 
was serious in degree and indicated that the veteran was in 
need of treatment.  He found the veteran competent to stand 
trial.  He further noted difficulty in diagnosing a 
personality disorder as previous psychiatric testing was not 
available to him.  

The veteran was afforded a VA examination in February 1989.  
At the time, he was incarcerated, and had been since 1985.  
He reported that he was one of the head clerks in the 
storeroom and enjoyed working there by himself.  He stated 
that he was harassed by other prisoners because of his crime, 
but was noted to be "holding up under this fairly well."  
He reported difficulty sleeping sometimes with occasional 
dreams about Vietnam and friends that he had killed.  He 
stated that he slept about 5 hours a night and that had been 
his pattern for 20 years.  He reported that he woke up about 
twice a week with dreams and his heart beating so fast that 
it frightened him.  However, he was unable to specifically 
describe the dreams.  The psychiatrist found that the 
occasional dreams of Vietnam were the only symptoms of PTSD.  
She noted that while he did get annoyed when non-service 
people talked about Vietnam, such behavior was not unusual 
for Vietnam veterans and "certainly" was not a symptom of 
PTSD.  

The mental status evaluation revealed initial hostility to 
the interviewer with a reluctance to discuss subjects other 
than Vietnam.  The veteran displayed normal speech and 
psychomotor behavior.  His mood was described as okay when he 
stayed busy and occupied.  Thought processes were logical, 
sequential and relevant.  Throughout the interview he 
appeared somewhat anxious and dysphoric, which was 
appropriate for someone facing 50 years in prison.  He was 
alert and fully oriented with an intact memory and normal 
attention span.  Intelligence was probably above average and 
insight was somewhat limited.  He tended to minimize the 
significance of his actions.  He demonstrated a lot of 
anxiety about having been caught and imprisoned.  Judgment 
was grossly impaired with regard to pedophilia and the 
examiner speculated that the veteran had functioned largely 
as an antisocial personality throughout much of his life.  
The diagnosis was reported as: Axis I - Pedophilia- principal 
diagnosis; phase of life problem- 50 years sentence in prison 
for child molestation; Axis II - antisocial and narcissistic 
personality disorder.  The psychiatrist further found that 
the veteran's degree of impairment was mild as he did not 
appear to be suffering from any major psychiatric diagnosis 
such as depression, mania, psychotic disorders, anxiety 
disorders, or PTSD.  She found that the veteran did not meet 
the criteria for PTSD although he had occasional dreams of 
Vietnam.  Moreover, she noted that it was unclear how much 
the veteran was displacing anxiety about spending his life in 
prison onto his military service or whether he was seeking 
secondary gain  She further stated that the veteran admitted 
himself, that he did not believe there was a connection 
between his pedophilia and his military service, including 
his experience in Vietnam.  The VA examiner found that the 
veteran appeared to be functioning very well at his duties 
while a prisoner and she speculated that if he was released 
from prison, he would be able to work.

A December 1990 VA psychiatric examination found that the 
veteran had depression as his primary problem with symptoms 
of crying a great deal, both insomnia and hypersomnia, and 
low concentration and energy.  He reported that he did not 
like being around Vietnam veterans and for this reason, 
avoided going to PTSD classes.  The examiner found that the 
veteran had recurrent depression of moderate severity, with a 
number of the issues underlying his depression having to do 
with his Vietnam experiences.  The examiner found that the 
veteran had traits of PTSD but did not fully meet the 
criteria.  He recommended a course of antidepressant 
treatment.

Accompanying the claims file, are October 1991 Answers to 
Interrogatories in a second criminal case involving the 
veteran.  The Answers include reference to June and July 1991 
treatment notes of a psychologist who was consulting with the 
veteran.  The psychologist noted in the June sessions that 
the veteran had reported continuing, recurrent flashbacks 
with minimal sleep.  He also reported blackouts and 
difficulty expressing feelings.  His symptoms were noted to 
fit PTSD.  In July 1991, the veteran reported concern 
regarding his disability claim, and also reported that he was 
President of the Vietnam Veterans of America chapter that was 
housed in the prison.  Another July 1991 session noted that 
the veteran was tense and mildly agitated because he had not 
slept for the past 3 nights due to excessive heat, pacing, 
and remembering Vietnam.  He was also noted to be 
apprehensive about his upcoming court date.  The last excerpt 
was dated in July 1991.  

In March 1992, the veteran was afforded a court-ordered 
psychological evaluation, which included the Minnesota Multi-
Phasic Personality Inventory (MMPI-II).  The psychologist 
found that the veteran was depressed, anxious, dissatisfied, 
and pessimistic about his life.  His MMPI profile was similar 
to that of others who had guilt centered around sexual 
matters.  The psychologist concluded that the veteran did 
meet the diagnostic criteria for PTSD and pedophilia.  He 
found that the veteran understood the proceedings of the 
court and was competent to work with his attorney in his 
defense preparation.  

An April 1992 court-ordered psychiatric evaluation noted the 
veteran's history and included that he had been jailed in 
California for approximately 3 months after his release from 
Patton State Hospital in 1977.  The mental status evaluation 
noted a mildly blunted but mobile facial affect that was 
appropriate to thought content.  His general mood was mildly 
hypomanic.  He was fully oriented and recent, remote and 
immediate memory were intact.  He demonstrated at least 
average intelligence, ability to concentrate, and problem 
solving skills.  His insight was rather low but judgment was 
fairly intact.  There was no evidence of psychosis.  The 
psychiatrist reported a "threefold" diagnosis of mixed 
personality disorder with paranoid and antisocial traits; 
pedophilia; and PTSD.  

An October 1992 VA psychiatric examination was performed by 2 
psychiatrists.  The veteran complained of nightmares of 
Vietnam on a daily basis.  He reported that he had flashbacks 
and was frightened by sudden noises.  The examiners found 
that the veteran did not meet PTSD criteria.  He did have 
some depressive symptoms but was "functioning fairly well in 
the prison without treatment for depression."  The examiners 
further found that it was unlikely that the veteran had PTSD.  
They noted that his report of symptoms was inconsistent with 
symptoms reported throughout his record, and there was no 
subjective or objective description of the symptoms of PTSD 
other than an enumeration from the diagnostic manual.

In September 1994, the veteran submitted a statement that 
ever since his return from Vietnam in 1967, he had been 
experiencing "constant flashbacks, nightmares and unending 
dreams of my experiences in Vietnam."  He reported that his 
flashbacks had increased in severity over the past 3 years, 
particularly in hot weather or when he was in an enclosed 
structure.  He stated that he was afraid of crowds and had no 
relationship with his own family.  He reported that his 
flashbacks lasted anywhere from seconds to up to two days and 
have occurred while driving down the road or sitting at home 
looking out the window.  He further reported that he woke 
from nightmares thinking that he was in Vietnam and was 
"startled, gasping for breath," feeling as though his heart 
had "stopped or skipped a beat."  

In October 1994, the veteran was again examined by one VA 
psychiatrist, and another VA psychiatrist reviewed the file.  
The VA physicians presented conflicting opinions as to 
whether the veteran had PTSD.  The veteran endorsed 
essentially the same symptoms he reported in the September 
1994 statement, including sleep impairment, recurrent 
nightmares with themes of combat, intrusive daytime thoughts 
including occasional flashbacks precipitated by being in 
large crowds or by warm temperatures.  One of the VA 
psychiatrists noted that the veteran's concern regarding 
these symptoms changed from time to time as reflected by his 
chart.  The mental status evaluation noted that the veteran's 
affect seemed euthymic and thought processes were logical and 
sequential.  He was fully oriented with no gross deficits in 
cognitive ability.  His judgment was somewhat impaired as 
evidenced by his history of legal troubles and his difficulty 
to learn from past mistakes.  His insight into his illness 
seemed to be good as he understood that certain aspects of 
his behavior may be related to his combat experiences.  The 
examiner noted that the veteran endorsed a number of symptoms 
consistent with PTSD and reported a diagnosis of such.  He 
further reported a global assessment of functioning (GAF) 
score of 70.  Another VA psychiatrist who reviewed the file 
but did not examine the veteran found that the veteran's 
"stories about his symptomatology seem[ed] to have varied 
significantly."  The VA psychiatrist noted that while the 
veteran did endorse various symptoms of PTSD, they appeared 
to be somewhat vague over time, and there were may 
discrepancies regarding both symptomatology and past history.  
She recommended further evaluation, particularly 
psychological testing, to determine whether the veteran was 
suffering from the symptoms he described, and to clarify a 
diagnosis.

The VARO obtained an expert psychiatric opinion in December 
1994 to resolve the conflicting diagnoses.  The VA 
psychiatrist reviewed the veteran's file in detail and found 
that the veteran clearly met the criteria for pedophilia and 
seemed to be using a PTSD diagnosis to excuse his child 
molestation.  The examiner noted that there was no logical 
progression from PTSD to child molesting.  She further noted 
that the veteran's history lacked the recurrent fights that 
were usually endorsed by PTSD veterans.  Moreover, while the 
veteran had multiple marriages, they all ended because of his 
pedophilia.  She further noted that a review of the records 
from Patton State Hospital indicated that the veteran 
endorsed PTSD symptoms at that time.  The VA psychiatrist 
found that the veteran had Axis I diagnoses of pedophilia and 
PTSD.  She also stated that if further clarification were 
required, the veteran should have psychological testing 
emphasizing his sexual preference, his pedophilia and 
antisocial traits, his ability to lie, and also more 
extensive review of the records from Patton State Hospital.  

In March 1997, a hearing was held on the veteran's behalf at 
the VARO.  His service representative was present and the 
veteran submitted written testimony as he was incarcerated 
and unable to appear personally.  The veteran testified that 
he had been totally disabled since 1985 because of his PTSD 
symptoms.  He reported that he could not trust anyone and did 
not want to speak to civilized society.  He stated that he 
has been unable to sleep since he was in Vietnam and 
experienced nightmares and severe flashbacks.  He stated that 
he had trouble remembering things, had "fits of rage," and 
was unable to read a book or maintain concentration.  He 
stated that he had not held a full-time job since his 
service.  He reported that he had no friends and had 
attempted suicide twice.  

The veteran was afforded further court-ordered psychiatric 
evaluation in January 1998 pending additional criminal 
charges related to his pedophilia.  The psychiatrist 
recounted the veteran's history, and the veteran's 
description of the circumstances surrounding his current 
criminal charges.  The psychiatrist reported that the veteran 
minimized the significance of the charges and instead focused 
on "pursuing the facts of his life, particularly his 
military experience, and the consequent effects on his life.  
He believe[d] this [could] document the presence of a 
substantial and presumably pervasive mental disorder."  The 
veteran reported symptoms of nightmares, an inability to 
concentrate, trouble sleeping, averaging only 2 to 4 hours 
per night, and inability to watch television violence.  He 
stated that during the daytime he remembered things and would 
go on "crying jags."  He reported that he had a lot of 
guilt about killing people and had bad rages, tearing things 
up.  He reported his history of being discharged from service 
to Patton State Hospital.  (The records reveal the veteran 
was administratively discharged from service and committed to 
Patton State Hospital from March 1975 to August 1977, with a 
diagnosis of sexual deviation - female pedophilia.)  The 
veteran reported that he did not remember any symptoms from 
that time, and was not sure about medication, but believed he 
was taking Thorazine at the time.  

The mental status evaluation revealed an affect of neither 
undue anxiety or depression.  The veteran "discussed things 
mater-of-factly, without a great deal of poignancy, and this 
in the face of a multitude of experiences which were 
obviously disjunctive and often traumatic."  He was fully 
oriented to time place and person.  His memory functions were 
satisfactory with several large gaps in his past history 
which were "gone."  His intelligence was average and 
thinking was well organized without evidence of any major 
cognitive psychopathology.  There was no particular display 
of sadness or pleasure.  His emphasis on those events which 
arose out of his military experience and have interfered with 
his life since then was his focus.  His insight was intact, 
he was able to understand the difference between reality and 
fantasy and his "judgment [was] likewise generally intact 
and no longer subject to the storms of emotion which in the 
past promoted a variety of aberrant behaviors."  He could 
not be considered insane or mentally incompetent.

The psychiatrist reported that the veteran demonstrated a 
correct conviction that what happened to him during his 
Vietnam service profoundly and seriously affected and 
impaired his life.  The psychiatrist elaborated regarding the 
veteran's probable "complete moral and interpersonal 
breakdown of any previously engendered patterns of behavior" 
because he was exposed to the vagaries of war at when he was 
17 years old.  He noted that the veteran had "unfortunately 
and for reasons I do not know," apparently not been given 
the treatment necessary for his PTSD.  The psychiatrist 
stated that the veteran was in need of treatment for his 
PTSD.  He further stated that: "At the same time, this 
disorder as pervasive as it is[, is] not one to supersede or 
sidestep accountability for one's actions."  The veteran's 
Axis I diagnoses were: PTSD, chronic and probable pedophilia 
by history. 

In reviewing the record in its entirety, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's PTSD results in more than mild social and 
industrial impairment to allow for a rating in excess of 10 
percent under the old criteria.  Further, his PTSD is not 
productive of more than occupational and social impairment 
due to mild or transient symptoms, and a rating in excess of 
10 percent under the new rating criteria is also not 
warranted. 

The psychiatric evaluations from 1985 through 1992 indicate 
primarily that the veteran suffers from symptoms of 
depression linked to his circumstances of being incarcerated 
with a sentence of 50 years.  Despite the veteran's reports 
of constant nightmares, flashbacks, "fits of rage," and 
chronic sleep impairment, the majority of the psychological 
and psychiatric evaluations demonstrate that the vast 
majority of psychiatric symptoms are due to psychiatric 
problems other than his PTSD.  In fact, several examinations 
have questioned whether a diagnosis of PTSD is in fact 
warranted at all.  In looking to the medical evidence which 
appears to support the veteran's claim for a higher rating 
due to PTSD, the Board observes that several such reports 
were made by medical personnel apparently retained in 
connection with efforts to defend against criminal charges.  
It would appear that such examination reports were conducted 
in attempts to attribute certain criminal behavior to 
psychiatric problems and thus mitigate certain criminal 
charges.  On the other hand, the medical reports which either 
question a diagnosis of PTSD to begin with or attribute most 
psychiatric symptoms to disorders other than PTSD were 
accomplished for rating purposes, not as part of efforts to 
bolster criminal defense efforts.  The Board therefore 
believes that the examinations conducted for evaluation 
purposes and apart from criminal defense efforts should be 
afforded more weight in determining the true level of 
impairment due to the service-connected PTSD.  

The Board also notes here that in October 1994, the veteran's 
GAF score was reported as 70 which is reflective of no more 
than mild symptoms (depressed mood and mild insomnia), but 
generally functioning pretty well with meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  With regard 
to industrial impairment, although the veteran reported that 
he has not held full-time employment since his separation 
from service, the evidence of record shows that after the 
veteran was released from Patton State Hospital in 1977 he 
was employed in construction, owned a motorcycle shop for 1 
year, and was a mechanic for four years up until his 
incarceration in 1985.  He has remained incarcerated since 
that time and was apparently employed as the head clerk in 
prison.  It would therefore appear that no more than mild 
social and industrial impairment due to PTSD has been 
demonstrated, nor is there evidence of more than occupational 
and social impairment due to mild or transient symptoms 
attributable to his PTSD.

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the negative 
evidence is not in a state of equipoise with the positive 
evidence to otherwise permit a favorable determination.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

